Citation Nr: 1811341	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

This case was previously before the Board in January 2016, at which time it was remanded with instructions to provide the Veteran with the appropriate forms for authorization to release records to VA, and request that she complete and submit them in favor of J. Praus, M.D., X. Schmitz, M.S., Park Nicollet Melrose Center, Morgan Psychotherapy Associates, and Metro Psychology Support Services, and any other private provider from which she has sought treatment for her mental health conditions since 2012.  Specifically, the RO was instructed to make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  If, after making reasonable efforts to obtain these records, the RO was unable to secure same, then the Board directed that the RO notify the Veteran and: (a) identify the specific records the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence. 

A review of the Veteran's Vocational Rehabilitation and Employment (VR&E) folder reveals that in May 2016 she authorized VA to obtain records from  J. Praus, M.D., at Prism Behavioral Health (an affiliate of the Pride Institute); Monarch Cove / Castlewood Eating Disorder Treatment Center; Children's Hospital of Minnesota; Morgan Psychotherapy Associates; X. Schmitz, M.S., at The Family Partnership; and Metro Psychology Support Services.  Curiously, a review of the record does not reveal any authorization to obtain records from Park Nicollet Melrose Center in St. Louis Park, Minnesota; as the correspondence requesting that the Veteran provide authorization for the VA to obtain these records does not appear to be associated with the claims file, it is unclear whether the VR&E Division specifically requested that the Veteran authorize VA to obtain records from Park Nicollet Melrose Center.  

Following receipt of these authorizations, the RO requested treatment records from the above institutions (except Park Nicollet Melrose Center) in June 2016.   It appears that records from Children's Hospital of Minnesota, Castlewood Eating Disorder Treatment Center, Metro Psychology Support Services, and The Family Partnership were successfully received and associated with the claims file.  However, it does not appear that records were received from J. Praus, M.D, or Morgan Psychotherapy Associates; this is corroborated by the November 2016 supplemental statement of the case, which does not list records from J. Praus, M.D, or Morgan Psychotherapy Associates among the evidence received.  

In correspondence received in February 2012, Dr. Praus indicated that the Veteran was under her psychiatric care for depression and gender issues, and opined that the Veteran was an excellent candidate for vocational training.  The letterhead of this correspondence originated from Prism Behavioral Health on Lyndale Avenue South in Minneapolis, although the website URL provided was for the Pride Institute.  An October 2012 VA treatment record indicated that Prism Behavioral Health was closing in November 2012.   In June 2016, after requesting the Veteran's treatment records from the Pride Institute, the VR&E Division received email correspondence from the Pride Institute in Eden Prairie, Minnesota, that they had no record of the Veteran attending their facility.  In response, the VR&E Division specified that the Veteran's treatment occurred in 2011 and 2012, and inquired as to the possibility that Dr. Praus was associated with another clinical location where the Veteran was treated.  However, it does not appear that the Pride Institute ever responded to that inquiry.

In correspondence dated in August 2014, S. Morgan, LICSW, of Morgan Psychotherapy Associates, indicated that she had been seeing the Veteran, opined that the Veteran demonstrated the emotional and cognitive capacity to meet a vocational goal, and recommended the Veteran's participation in a vocational rehabilitation program.  However, it does not appear that Morgan Psychotherapy Associates ever responded to the RO's initial June 2016 request for the Veteran's treatment records.  

Additionally, it does not appear that the VR&E Division ever made second attempts to obtain these records, nor does it appear that it ever issued a formal finding that a second request for such records would be futile.  Rather, in correspondence to the Veteran dated in July 2016, the VR&E Division referenced an earlier conversation in which the Veteran indicated she was going to personally contact Dr. Praus to inquire as to the whereabouts of her Prism Behavioral Health treatment records, and requested that the Veteran provide this information.  In handwritten correspondence dated in August 2016, the Veteran indicated that Dr. Praus informed her that her old treatment records from Prism Behavioral Health should still be retained by the Pride Institute.  In addition, the Veteran indicated that she was unable to personally obtain records from Morgan Psychotherapy Associates.  

As such, the case must again be remanded in order to make second attempts to obtain the Veteran's treatment records from the Pride Institute in Eden Prairie, Minnesota, as well as Morgan Psychotherapy Associates in Minneapolis, Minnesota.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In addition, the VR&E Division should again provide the Veteran with the appropriate form for authorization to release records to VA, and request that she complete and submit it in favor of Park Nicollet Melrose Center in St. Louis Park, Minnesota.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate forms for authorization to release records to VA, and request that she complete and submit them in favor of Park Nicollet Melrose Center in St. Louis Park, Minnesota, and any other private provider from which she has sought treatment for her mental health conditions since 2012, not already of record.  Thereafter, attempt to obtain all private treatment records from the identified providers.  The VR&E Division must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the VR&E Division is unable to secure same, then notify the Veteran and (a) identify the specific records the VR&E Division is unable to obtain; (b) briefly explain the efforts that the VR&E Division made to obtain those records; (c) describe any further action to be taken by the VR&E Division with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Make a second attempt to obtain the relevant private treatment records from the Pride Institute in Eden Prairie, Minnesota, or make a formal finding that a second request for such records would be futile.  This request should specify that the Veteran received psychiatric treatment in 2011 and 2012 from J. Praus, M.D., at Prism Behavioral Health (an affiliate of the Pride Institute) on Lyndale Avenue South in Minneapolis, Minnesota, and that Dr. Praus indicated that these records should still be retained by the Pride Institute.  

All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the VR&E Division is unable to secure same, then notify the Veteran and (a) identify the specific records the VR&E Division is unable to obtain; (b) briefly explain the efforts that the VR&E Division made to obtain those records; (c) describe any further action to be taken by the VR&E Division with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

3.  Make a second attempt to obtain the relevant private treatment records from Morgan Psychotherapy Associates in Minneapolis, Minnesota, or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the VR&E Division is unable to secure same, then notify the Veteran and (a) identify the specific records the VR&E Division is unable to obtain; (b) briefly explain the efforts that the VR&E Division made to obtain those records; (c) describe any further action to be taken by the VR&E Division with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

4.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If any benefit sought remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




